The primary reason for allowance is that the cited prior art does not disclose: a classifying device of structure claimed including a second spraying unit disposed to the other side of a first separator, and configured to spray humidified air onto the remnants suctioned by a second suction unit; and a wetting device configured to supply the humidified air to the second spraying unit (claims 1, 12); a fibrous feedstock recycling device including a classifier that includes a second spraying unit disposed to the other side of a first separator, and configured to spray humidified air onto the remnants suctioned by a second suction unit; and a wetting device configured to supply the humidified air to the second spraying unit (claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748